Citation Nr: 1423659	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  09-30 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The Veteran had active military service from December 1958 to March 1962.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, that granted service connection for PTSD and assigned an initial 30 percent rating, effective from April 10, 2008.

In a February 2011 rating decision, the RO granted a 50 percent rating for PTSD, also effective from April 10, 2008.

In a January 2013 decision, the Board denied an initial rating in excess of 50 percent for PTSD and an effective date earlier than April 10, 2008 for the award of service connection for PTSD.  At that time, the Board noted that the record did not suggest that the Veteran's service-connected PTSD rendered him unemployable and did not consider the matter of entitlement to a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (court).  In a June 2013 Joint Motion, the Veteran and the VA General Counsel noted that he expressly withdrew his appeal as to whether an effective date prior to April 10, 2008 was warranted for the grant of service connection for PTSD.  The court vacated that part of the Board's January 2013 decision that denied an initial rating in excess of 50 percent and remanded the matter to the Board consistent with the Joint Motion.  A copy of the court's July 2013 Order is in the claims file.

In March 2014, the Veteran's attorney submitted additional relevant evidence that includes a March 2009 VA medical record, a January 2014 Individual Employability Assessment, and a formal claim for a TDIU (VA Form 21-8940).  A waiver of initial review by the Agency of Original Jurisdiction (AOJ) was provided.  The Board has jurisdiction to consider the Veteran's case.  38 C.F.R. § 20.1304 (c) (2013).
 
The matter of entitlement to a TDIU is now part of the Veteran's increased rating claim.  See Rice v. Shinseki, supra.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the Joint Motion, the parties agreed that remand was warranted to afford the Board the opportunity to provide a new statement of the reasons relating to its denial of a rating in excess of 50 percent for PTSD.  

A veteran may only qualify for a given rating based on mental disorder by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Although a veteran's symptomatology is the primary consideration in assessing a disability rating based on a mental disorder, the regulation also requires an ultimate factual conclusion as to the Veteran's level of impairment in "most areas" for the 70 percent rating.  Vazquez-Claudio v. Shinseki 713 F.3d 112 (Fed. Cir. 2013).

A 70 percent rating for PTSD is rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships).  38 C.F.R. § 4.130 (2013).

The March 2009 VA outpatient record and the June 2010 VA examiner assigned a score of 45 on the Global Assessment of Functioning (GAF) scale, commensurate with serious social and occupational impairment.

The Veteran last underwent VA examination in June 2010.  As that examination is also over four years old, another examination should be arranged to ascertain the current severity of his service-connected PTSD.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Again, VA is obliged to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  VAOPGCPREC 11-95 (1995).  Here, an individual unemployability assessment dated in January 2014, showing the Veteran to be unemployable since 2012, suggests a worsening of his PTSD symptoms, necessitating a new examination.

Regarding the TDIU claim, although the Veteran does not currently appear to meet the percentage requirements for a TDIU, VA policy is to grant that benefit in all cases where service connected disabilities prevent a veteran from engaging in gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 4.16(a), (b) (2013).  The Board cannot grant a TDIU in the first instance where a veteran fails to meet the percentage requirements, but must first insure that the claim is referred to VA's Director of Compensation and Pension for initial consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

In November 2007 correspondence from the Social Security Administration (SSA), the Veteran was advised of changes to his Supplemental Security Income (SSI) payments.  The Veteran's SSA records should be obtained.  VA has a duty to obtain SSA records when they may be relevant and VA has actual notice that the Veteran is receiving SSA benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).

Recent medical records regarding the Veteran's treatment at the VA medical centers (VAMCs) in Boston, Bedford, and West Roxbury, Massachusetts, and the Boston Outpatient Clinic (OPC), dated since September 2008, should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Contact the SSA and obtain all records regarding the Veteran's receipt of SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based.

2. Obtain all medical records regarding the Veteran's treatment at the VAMCs in Boston, Bedford, and West Roxbury, and the Boston OPC, dated since September 2008, and from any additional VA and non-VA medical provider identified by him.

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2002 & Supp. 2012) and 38 C.F.R. § 3.159(e) (2013). 

3. After accomplishing the above-requested development, schedule the Veteran for examination by a psychiatrist with expertise in evaluating PTSD to determine the current severity and all manifestations of his service-connected PTSD.  The claims folder should be available for review by the examiner in conjunction with the examination.  All indicated tests and studies should be performed (including psychological testing, if indicated) and all clinical findings reported in detail.  The examiner is requested to address the following: 

a. the examiner should identify all symptoms associated with the service-connected PTSD. 
b. The examiner is specifically requested to include in the diagnostic formulation an Axis V diagnosis (Global Assessment of Functioning Scale) and an explanation of what the assigned score represents.

c. The examiner should also provide an opinion concerning the degree of social and industrial impairment resulting from the Veteran's service-connected PTSD, including whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that the service-connected PTSD, by itself, precludes the Veteran from securing and following substantially gainful employment consistent with his education and occupational experience or whether such an etiology or relationship is unlikely (i.e., less than a 50 percent probability).  The examiner should be informed of the definition of marginal employment and that "substantially gainful occupation" does not include marginal employment.  The examiner should consider the appellant's level of education, special training, and previous work experience, but not his age or any nonservice-connected disabilities.

d. Reasons should be provided for all opinions rendered.  If the Veteran is found able to engage in gainful employment not withstanding his service-connected disability, the opinion provider should cite examples of the types of employment the Veteran would be able to perform.

4. If the Veteran still does not meet the percentage requirements for TDIU, refer the claim to VA's Director of C&P for adjudication in accordance with 38 C.F.R. § 4.16(b).

5. Readjudicate the claim for an initial rating in excess of 50 percent for PTSD and adjudicate the claim for a TDIU.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case (including consideration of the TDIU issue, if that benefit has been denied).  Thereafter, the case should be returned to the Board, if in order.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



